Notice of Pre-AIA  or AIA  Status
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.            This communication is responsive to applicant’s amendments and remarks of 9/22/2021.   The amendments have been entered.   Claims 1-18 are now pending.

Drawings
3.              The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “R transceivers with a plurality of S input ports and S output ports; interconnection of N second ports of each transmitter side routing optical engine to a second port of each receiver routing optical engine; coupling of S output ports of each transceiver to S transmitter side routing optical engines; coupling of S input ports of each transceiver to S receiver side routing optical engines; X transceivers with a plurality of Y input ports and plurality of Y output ports; interconnection of M second ports of each transmitter side routing optical engine to a second port of each receiver routing optical engine; coupling of Y output ports of each transceiver to Y transmitter side routing optical engines; coupling of Y input ports of each transceiver to Y receiver side routing optical engines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
4.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.          Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

R transceivers that each provides a plurality of S input ports and a plurality of S output ports, wherein the plurality of S output ports of each transceiver are coupled to S transmitter side routing optical engines, and wherein the plurality of S input ports of each transceiver are coupled to S receiver side routing optical engines.   From paragraphs 0076-0082 and from figures. 3, 4, it is not clear about the R transceivers, the S transmitter side routing optical engines, and the S receiver side routing optical engines.  Figures 3 and 4 do not show any connection(s) for R transceivers with inputs and output S, to N transmitter side, and N receiver side routing engines.   It is not clear how the plurality of R transceivers with inputs S and outputs S, each respectively coupled, through each output port to a port (or second port) of transmitter side routing optical engine, and further, through each input port to a port (or a second port) of a receiver side routing optical engine.  Furthermore, it is not clear which ports are the “N second ports of each transmitter side routing optical engine” and which ports are the “second port of each receiver side routing optical engine”.  Figures 3, 4, do not show any connections of N second ports of each transmitter side routing engine to a second port of each receiver routing engine by a plurality of optical shuffles.

    Claim 3 recites the limitation "the single waveguide" in line 13.  There is insufficient antecedent basis for this limitation in the claim.



the plurality R transceivers that are associated with a plurality of TOR leaf switch.   Figures 3 and 4 do not show the use of any R transceivers that are associated with a plurality of TOR switch 140.

             As to claims 7 and 16, it is not clear about a plurality of X transceivers that each provides a plurality of Y input ports and a plurality of Y output ports, wherein the plurality of Y output ports of each transceiver are coupled to a Y transmitter side routing optical engine, and wherein the plurality of Y input ports of each transceiver are coupled to Y receiver side routing optical engine.  From paragraph 0076-0082 and Figures 3, 4, it is not clear which transceivers are the X transceivers, and it is not clear about the Y transmitter side routing engines and the Y receiver side routing engines.  Furthermore, it is not clear which ports are the “M second ports of each transmitter side routing optical engine” and which ports are the “second port of each receiver side routing optical engine”.  Figures 3, 4, do not show any connections of M second ports of each transmitter side routing engine to a second port of each receiver routing engine by a plurality of optical shuffles.

               As to claims 8 and 17, it is not clear about the plurality of R transceivers that are connected to MOS RNA, and the plurality of X transceivers that are connected to second MOS RNA.   From specification paragraphs 0074-0085 and from figures 3, 4, it is not clear which transceivers are the R transceivers that are coupled to the MOS RNA, and which transceivers are the X transceivers that are connected to the second MOS RNA.   Figures 3, 4, do not shown any connections of R and X transceivers to the first and second MOS RNAs 650.
Conclusion
6.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
               Vahdat et al. (US Patent No: 8,965,203 B1) is cited to show a data center (see abstract and figs. 1, 2, 3) with TOR switches (see TOR SWITCH in figs. 1, 2) and transceivers (TX/RX 308, OTx/ORx 312, fig. 3).
               Giorgi et al. (US Patent Application Publication No: 2020/0044740 A1) is cited to show a data center (see abstract and figs. 1, 2, 3, 5) with switches (Switch in fig. 1) and transceivers (TX/RX in fig. 5).

7.           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636